Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 27, 2015

                                            No. 04-15-00429-CV

                                        IN RE Ronald J. REYES Jr.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

         Relator filed his petition for writ of mandamus on July 13, 2015. On August 25, 2015, the
parties filed a joint motion to dismiss this mandamus proceeding, advising that the underlying
suit for grandparent access has been nonsuited and dismissed.

       The parties’ request is GRANTED. The temporary stay previously ordered by this court
is LIFTED. This original mandamus proceeding is DISMISSED AS MOOT.

           It is so ORDERED on August 27, 2015.



                                                             _________________________________
                                                             Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2015.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk


1
  This proceeding arises out of Cause No. 2015-CI-06251, styled In the Interest of P.R.R., A Child, pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding. Judge Walsh
rendered the challenged order on May 8, 2015, which was later reduced to a written order and signed by Judge
Karen Pozza.